The opinion of the Court was delivered, by
Lowrie, J.
— Most certainly the Act of 1844 is general enough to include the- salary of a professor in a college as a subject of taxation; and we discover nothing in the law and no public policy that entitles us to Say that the legislature did not intend to include it. Starting with the principle that all persons ought to contribute to the expenses of government, we should rather presume the contrary. But it is said that the state does not tax the means of education, either secular or religious. True enough, yet it may tax those who make education their business and livelihood. This is certainly as reasonable as taxing the salaries paid by the public itself out of the taxes. The defendant is not however properly an officer of the corporation, but a person in its employment, and his salary ought to be taxed only one per cent, as for an occupation or profession: 5 W. & Ser. 275.
Judgment reversed, and judgment for plaintiff for six dollars.